                                                                                                           FILED
                                                                                                   2021 Jul-20 PM 05:52
                                                                                                  U.S. DISTRICT COURT
                                                                                                      N.D. OF ALABAMA


                    IN THE UNITED STATES DISTRICT COURT FOR THE
                           NORTHERN DISTRICT OF ALABAMA
                                   MIDDLE DIVISION


 D.S.,                                       )
                                             )
               Plaintiff,                    ) Honorable Judge R. David Proctor
                                             )
               v.                            ) Case No.: 2:20-cv-02012-RDP
                                             )
                                             )
                                             )
 JEFFERSON DUNN, et al.,                     )
                                             )
               Defendants.                   ) JURY TRIAL DEMANDED
                                             )
                                             )

    PLAINTIFF’S UNOPPOSED MOTION FOR LEAVE TO FILE CONSOLIDATED
                     RESPONSE BRIEF AND ENTRY OF
        AGREED PROPOSED MODIFICATIONS TO BRIEFING SCHEDULE

         Plaintiff D.S., by his attorneys, Loevy & Loevy and Dagney Johnson Law Group,

respectfully moves this Honorable Court for leave to file a consolidated oversize brief in

response to the pending motions to dismiss (Dkts. 101, 103) and to enter the parties’ agreed

proposed modification to the briefing schedule for the pending motions to dismiss, pursuant to

which all parties would get an additional two business days for their filings, with Plaintiff’s

response briefs due July 26, 2021, and Defendants’ reply briefs due August 4, 2021. Defendants

have indicated that they are unopposed to the relief sought in this motion. In support, thereof,

Plaintiff states as follows:

         1.     Two sets of motions to dismiss have been filed in this case by all Defendants.

Dkts. 101, 103.
                                    Consolidated Response Brief

       2.      Defendants' memoranda in support of their motions to dismiss raise, respectively,

seven and eight bases for dismissal of Plaintiff's claims, and seek dismissal of all of Plaintiff’s

claims against them. Id. Many of the bases for dismissal raised in the two motions overlap.

       3.      To streamline the briefing, Plaintiff D.S. respectfully requests leave to file one

consolidated response to both motions to dismiss of no more than 50 pages, rather than two 25-

page briefs.

       4.      A consolidated response will permit Plaintiff to combine responses to identical

arguments and avoid repetitive briefing, and to better organize the arguments for the Court’s

efficient review. In addition, a consolidated response brief of no more than 50 pages will allow

Plaintiff to more fully apprise the Court of the applicable law and pertinent allegations.

       5.      This Court previously allowed a consolidated response brief in response to the

Defendants’ prior round of motion to dismiss briefing. Dkt. 85.

       6.      Defendants have indicated that they do not oppose Plaintiff’s request to file a

consolidated response brief of no more than 50 pages.

                             Agreed Modification to Briefing Schedule

       7.      Plaintiff also respectfully moves this Court to enter the parties’ agreed

modification of the briefing schedule that would allow all parties an extra 2 business days for

response and reply briefs.

       8.      Defendants filed their motions to dismiss on July 12 and Plaintiff’s response

briefs are currently due July 22.
       9.      However, Plaintiff’s lead counsel, who has responsibility for authoring the

response briefs, had been on a longstanding out-of-state vacation, beginning on July 14, and

returning to the office on July 23.

       10.     In addition, Plaintiff’s counsel has worked during this time period to file the

following filings notwithstanding being out of the office: (1) Report of the Parties’ Planning

Meeting, Dkt. 104; (2) Joint Notice Re: Consolidated Protective Order, Dkt. 105; (3) Joint Notice

Re: Consolidated Order Regarding Protocols for Production of Documents and Things

(Including ESI), Dkt. 106.

       11.     Plaintiff’s counsel has been working diligently on the responses to the motions to

dismiss but despite their best efforts, due to being out of the office and other ongoing litigation

deadlines, require an additional two business days in which to prepare Plaintiff’s responses and

fully apprise this Court of Plaintiff’s positions and the applicable law.

       12.     The moving Defendants have all indicated that they do not oppose Plaintiff’s

request for an extension or proposed modified briefing schedule, providing that the moving

Defendants, too, receive an additional two business days in which to submit their reply briefs.

Plaintiff does not oppose the moving Defendants’ request for an additional two business days in

which to submit their reply briefs.

       13.     Thus, Plaintiff respectfully moves this Honorable Court to enter the parties’

agreed proposed modification to the briefing schedule pursuant to which all parties would get

an additional two business days for their filings, with Plaintiff’s response briefs due July 26,

2021, and Defendants’ reply briefs due August 4, 2021.

                                                ***

       6.      This motion is brought in good faith and will not prejudice any party.
       WHEREFORE, premises considered, Plaintiff respectfully moves this Honorable Court

to enter an Order allowing Plaintiff to file a consolidated response brief of no more than 50 pages

and granting the parties’ unopposed proposed modifications to the briefing schedule for the

pending motions to dismiss (Dkts. 101, 103), pursuant to which all parties would get an

additional two business days for their filings, with Plaintiff’s response briefs due July 26, 2021,

and Defendants’ reply briefs due August 4, 2021.



                                              Respectfully submitted,
                                              D.S.

                                              BY: /s/ Ruth Brown
                                               Counsel of Record

                                              BY: /s/ Anil Mujumdar
                                               Local Counsel




*Ruth Z. Brown (pro hac vice)
Megan Pierce (pro hac vice)
Attorneys for Plaintiff
LOEVY & LOEVY
311 N. Aberdeen, 3rd Floor
Chicago, IL 60607
Telephone: 312-243-5900
Fax: 312-243-5902
Email: ruth@loevy.com, megan@loevy.com
*Counsel of Record

Anil A. Mujumdar (ASB-2004-L65M)
Dagney Johnson Law Group
2170 Highland Avenue, Suite 250
Birmingham, AL 35205
T: 205.590.6986
F: 205.809.7899
E: anil@dagneylaw.com
                               CERTIFICATE OF SERVICE

       I, Megan Pierce, hereby certify that on July 20, 2021, I caused the foregoing Motion to be

filed using the Court’s CM/ECF system, which effected service on all counsel of record.

                                                    /s/ Megan Pierce
                                                    One of Plaintiff’s Attorneys
